ORDER

PER CURIAM:
Jon Reid appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief. Reid sought to vacate his convictions for statutory rape in the first degree, child molestation in the first degree, and child endangerment and total sentences of fifty-two years imprisonment. He contends that the motion court clearly erred in denying his motion because he was denied effective assistance of counsel when counsel assured him that he would admit into evidence certain exhibits that would have refuted or contradicted statements and allegations made by the State’s witnesses. He asserts that he was prejudiced because he elected to reject a plea offer with a ten year sentence based on counsel’s assurances that the items *878would be put into evidence at this trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b)